The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Whether it is legal for a Board of Education to contract for and use natural gas from a natural gas company, franchised by the Corporation Commission, where a Member of said Board is the President and Principal Stockholder of said gas company even though said Member has no discretion over the price the school district is charged for the gas? Title 70 Ohio St. 5-124 [70-5-124] (1971) provides: "No board of education of any school district in this state shall make any contract with any of its members or with any company, individual or business concern in which any of its members shall be directly or indirectly interested. All contracts made in violation of this section shall be wholly void. A member of a board of education shall be considered to be interested in any contract made with any company, individual, or any business concern if such member of the board of education or any member of his immediate family owns any substantial interest in the same." 70 Ohio St. 5-124 [70-5-124] has been discussed in numerous prior opinions of the Attorney General and has consistently been strictly construed. See, e.g., Op. Atty. Gen. No. 77-167; Op. Atty. Gen. No. 74-259; Op. Att'r. Gen. No. 74-181; Op. Atty Gen. No. 73-234; Op. Atty Gen. No. 73-190; Op. Atty. Gen. No. 72-180; and Op. Atty. Gen. No. 69-263.  Therefore, it is the official opinion of the Attorney General that a board of education may not lawfully purchase natural gas from a gas company whose president and principal stockholder is a member of the board of education.  (TIMOTHY S. FRETS) (ksg)